Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s amendment dated 1/4/2022. The following action is taken:Applicant’s representative is respectfully asked to setup a telephonic interview to discuss the outstanding office action.

The claims are rejected for the same reasons set forth in the previous office action repeated herein for applicant’s convenience.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (7672083).
The reference shows a disk-shaped recording medium having a surface fig 1; a motor configured to drive and rotate the recording medium fig 1 element 6; a head configured to read information from and write information to the recording medium fig 4 element 20; 10a ramp 
With respect to the limitation of claim 2. The reference (comparing figs 1 and 4) shows the ramp mechanism moves the head to the head 25receded position in response to a detection signal indicating that a vibration or shock applied to the storage apparatus is detected as cited in column 1 lines 53-65  and a known in the art to “park” the head on a ramp when power or vibration is detected to protect the magnetic head.
With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp retracted position in response to the detection signal in response to a vibration signal or power off as cited in column 1 lines 53-65.
With respect to the limitation of claim 4. With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp 
With respect to the limitation of claim 5. With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp retracted position in response to the detection signal in response to a vibration signal or power off (not in use) as cited in column 1 lines 53-65.
With respect to the limitation of claim 6. With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp retracted position in response to the detection signal in response to a vibration signal or power off (not in use) as cited in column 1 lines 53-65.
With respect to the limitation of claim 7. With respect to the limitation of claim 3.  The reference by comparing figs 1 and 4 shows a ramp retracting mechanism moves the ramp mechanism, carrying the head receded to the head receded-14- position thereof, to the ramp retracted position in response to the detection signal in response to a vibration signal or power off (not in use) as cited in column 1 lines 53-65.
With respect to the limitation of claim 8. The limitation “overlap” is illustrated by comparing figs 1 and 4. The element (mechanism) 24 overlaps on top of the medium 4 however it does not overlap and positioned away from the medium edge as shown in fig 4 when the head is “parked”.
s 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach a “moving mechanism” driving the ramp mechanism by a frictional force or inertial force as claimed in claim 9.


Applicant's arguments filed January 04, 2022 have been fully considered but they are not persuasive. Applicant’s arguments (on pages 5 and 6) are centered around the prior art not showing a “driving mechanism” to move the ramp to a retracted position.  The argument further continuous on to state on page 6 that the cited prior art shows a  “manual move “ see page 6 line 13 of applicant’s argument.  The claimed invention is drawn to a “driving mechanism” interpreted by the examiner as any driving  movement to an element such as a ramp. The claims do not recite the type (mechanical, electrical) nor recite any structural elements identifying the moving mechanism.. Therefor using applicant’s argument, the cited prior art discloses a “manual” driving mechanism that moves the ramp beyond the disk peripheral would read on the claimed invention.  As for applicant’s argument on page 6 lines 1-10. The “lift tab” cited by applicant’s argument is part of the “moving mechanism” to move the ramp therefor it reads on the claimed invention “moving mechanism”. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688